DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Election filed May 17, 2022.  Claims 1-20 are pending.

Election/Restriction
Applicant's election filed May 17, 2022 of Group I, claims 1-19 is acknowledged.     Claim 20 of Group II is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim (Group II is corrected to include only claim 20, not claims 17-20).  
Because the election is implicitly “without traverse” between Group I, claims 1-19 and Group II, claim 20, and because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Group I and Group II, the election has been treated as an election without traverse between the election of the Group I of claims 1-19 and Group II of claim 20 (MPEP § 818.03(a)).  

Applicant further elected Group I and Species I, including claims 1-6, 9-12 and 15-19,  with traverse, in that “…there is no patentably distinction, contradiction, or search burden between Species I and Species II…” and “…request for examining ‘Species I’ and ‘Species II’ (corresponding to claim 7) together…”.   
Since Claims 1-6, 9-12 and 15-19 are allowable, claims 7,13 and 14 are directed to the subject matter of the Species I, Species II and Species III are subjected to rejoin to the elected claims 1-6, 9-12 and 15-19, and no longer withdrawn from consideration because the claims 7,13 and 14 require all the limitations of an allowable claim.  Accordingly, all claims 1-19 of Group I are examined for patentability.
  	 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim 20 of Group II, non-elected invention, without traverse as treated above.  Accordingly, 

IN THE CLAIMS:
	** Non-elected Claim 20 has been canceled.
  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
 The references of record including Ishino (2018/0311796), Ichinose (2018/0174884), Matsunaga (2016/0240423), Funabashi (2016/0154313), Tsukamoto (6,809,802), Kobayashi (6,664,549), Inamasu (2020/0273835, etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method for manufacturing an electronic device, or fairly make a prima facie obvious case of the claimed method, in combination with other claimed limitations as recited in base claim 1, the inclusion of setting a basic working area; providing a supporting platform having a plurality of vacuum valves; disposing a substrate on the supporting platform; applying vacuum attraction to a portion of the substrate through a portion of the plurality of vacuum valves, wherein the portion of the substrate corresponding to the vacuum attraction is defined as an attracted region; and performing an exposure on a portion of the attracted region, wherein an area of the attracted region is larger than the basic working area and smaller than an area of the supporting platform.

 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822